        Case 2:19-cr-00028-APG-GWF Document 37 Filed 06/10/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Curtis McGown

 7
                                   UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00028-APG-GWF

11                    Plaintiff,                             STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                   (Third Request)
13   CURTIS MCGOWN,

14                    Defendant.

15
16          IT    IS      HEREBY      STIPULATED        AND      AGREED,     by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
20   for Curtis McGown, that the Revocation Hearing currently scheduled on June 23, 2020 at
21   10:00 a.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22   than 120 days.
23          This Stipulation is entered into for the following reasons:
24          1.        A petition was filed on January 23, 2020, seeking to revoke Mr. McGown’s
25   supervised release. Mr. McGown was subsequently released on a personal recognizance bond
26   pending a revocation hearing. ECF No. 29. The petition alleges, among other things, that
        Case 2:19-cr-00028-APG-GWF Document 37 Filed 06/10/20 Page 2 of 3




 1   Mr. McGown committed a new law violation. The alleged new law violation is the subject of
 2   a pending state case. A preliminary hearing in state court is scheduled for September 21, 2020.
 3   The state matter is still pending. As a result, the parties seek a continuance to allow Mr.
 4   McGown to attend the state court proceedings and to further allow the state court matter to
 5   proceed before resolving the related matter in this case.
 6          2.      The defendant is not in custody and agrees with the need for the continuance.
 7          3.      The parties agree to the continuance.
 8          This is the third request for a continuance of the revocation hearing.
 9          DATED this 10th day of June 2020.
10
11    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
12
13        /s/ Nisha Brooks-Whittington                    /s/ Kimberly M. Frayn
      By_____________________________                 By_____________________________
14    NISHA BROOKS-WHITTINGTON                        KIMBERLY M. FRAYN
      Assistant Federal Public Defender               Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:19-cr-00028-APG-GWF Document 37 Filed 06/10/20 Page 3 of 3




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00028-APG-GWF
 4
                      Plaintiff,                          ORDER
 5
            v.
 6
     CURTIS MCGOWN,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   revocation   hearing   currently   scheduled   for

11   Tuesday, June 23, 2020 at 10:00 a.m., be vacated and continued to October 21, 2020 at the

12   hour of 9:30 a.m. in Courtroom 6C.

13          DATED this 10th day of June 2020.

14
15
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
